Citation Nr: 0533123	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  99-20 732	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a lacunar infarction, effective from May 1, 
1997.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran had more than 20 years of active military 
service, to include service between February 1987 and May 
1991, when the veteran was finally discharged from active 
duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which granted service connection for 
residuals of a lacunar infarction, secondary to service-
connected hypertension.  That rating decision assigned a 
temporary total rating effective from October 22, 1996, and a 
zero percent rating thereafter, effective from May 1, 1997.

By rating decision dated in April 1999, the Columbia, South 
Carolina, RO, which currently holds jurisdiction over the 
veteran's claims files, granted the current rating of 10 
percent, effective from May 1, 1997.

The Board remanded the case in July 2001 and January 2004, 
for additional development.  The requested development has 
been accomplished and the case has been returned to the Board 
for appellate disposition.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  The veteran suffered a minor lacunar infarct in 1996, but 
no ascertainable chronic residuals of that infarct have been 
shown to be manifested at any time throughout the pendency of 
his appeal.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a lacunar infarction, since May 1, 
1997, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.120, 4.124a, 
Diagnostic Code 8007 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi (Pelegrini II),  18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).

In this case, VA provided notice to the veteran and his 
representative of the evidence needed to substantiate his 
claim for an increased initial rating, of the divisions of 
responsibility between VA and the veteran to get that 
information and evidence, and of the need for the veteran to 
send any evidence in his possession that pertains to his 
claim, by means of the rating decision on appeal, the October 
1997 statement of the case, supplemental statements of the 
case issued in August and October 1998, March and April 2003, 
and May 2005, and a May 2004 VCAA letter.

Thus, the veteran has received adequate VCAA notice.  See 
Short Bear v. Nicholson, No. 03-2145 (U.S. Vet. App. Aug. 31, 
2005); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 115.  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson.  There has 
been no allegation, nor showing, of prejudice in this case.  
Thus, to the extent that any notice in this case may have 
been inadequate with regard to timing, the veteran's evident 
actual knowledge of what was needed to substantiate his claim 
prior to final adjudication by VA provided "a meaningful 
opportunity to participate in the adjudication process."  
See Short Bear v. Nicholson, citing Mayfield, at 121.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issue on appeal and has had the veteran 
examined, in order to secure medical data sufficient to rate 
his service-connected disability.  There is no suggestion on 
the current record that there remains evidence that is 
pertinent to the matter on appeal that has yet to be secured.

The matter on appeal is thus ready to be considered on the 
merits.

Legal analysis

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities (the Schedule), which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes (DCs) identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2. 

When a question arises as to which of two ratings apply under 
a particular DC, the higher evaluation is to be assigned, if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems.

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20.  The evaluation of the same 
disability or manifestations under different diagnoses, 
however, is to be avoided.  38 C.F.R. § 4.14.  Rather, a 
veteran's disability will be rated under the DC that allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.

Disability in the field of neurological conditions and 
convulsive disorders is ordinarily to be rated in proportion 
to the impairment of motor, sensory or mental function.  
Special consideration should be given to psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, 
injury to the skull, etc.  In rating disability from the 
conditions in the preceding sentence, reference should be 
made to the appropriate schedule.  38 C.F.R. § 4.120.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 

The service-connected disability in this case is rated under 
DC 8007 of the Schedule, which address embolism of brain 
vessels, and mandates that any residuals be assigned a 
minimum rating of 10 percent, rating the vascular conditions 
for six months.  38 C.F.R. § 4.124a, Part 4, DC 8007.  As 
indicated earlier, neurological conditions and their 
residuals are to be rated in proportion of the impairment of 
motor, sensory, or mental function.

Additionally, the Schedule requires, for the minimum rating 
for residuals under DCs 8000 through 8025, that there be 
ascertainable residuals.  Determinations as to the presence 
of residuals not capable of objective verification, such as 
headaches and dizziness, must be approached on the basis of 
the diagnosis recorded.  Subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease, or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the DCs utilized as 
bases of evaluation be cited, in addition to the codes 
identifying the diagnoses.  38 C.F.R. § 4.124a, Note to DCs 
8000 through 8025.

The veteran has not claimed any motor or sensory impairments 
as a result of his 1996 infarct.  Rather, he has claimed 
memory loss, headaches, and dizzy spells as the infarct's 
sequelae.

The only competent evidence of record suggesting a possible 
residual of the 1996 lacunar infarction consists of the May 
1999 VA heart examination report showing an impression of 
impairment of memory and chronic headaches "likely secondary 
to stroke."  That impression, however, was evidently given 
based on the history provided by the veteran, and not by a 
specialist in neurological disorders, but presumably by a 
cardiologist.  These two factors considerably lessen the 
probative value of this medical opinion.

Evidence of record in favor of the veteran's claim also 
consists of the veteran's own statements, throughout the 
pendency of his appeal, to the effect that he has headaches, 
memory loss, and dizzy spells that are secondary to his 1996 
lacunar infarct.  However, the veteran has not claimed, nor 
the record shows, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, as a lay person, 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Thus, the Board cannot assign probative 
value to his opinion.

On the other hand, the record is replete with competent 
evidence that the veteran has no residuals of his 1996 
lacunar infarction.  The medical opinions to that effect have 
been given by three different VA neurologists, one of whom 
examined the veteran three times, in December 2004, January 
2005, and again in March 2005.  They all have acknowledged 
the 1996 lacunar infarction, as well as the veteran's 
subjective complaints, but have categorically denied the 
manifestation, at any time throughout the pendency of this 
appeal, of any chronic symptomatology residual of that 
infarction.

Moreover, the competent evidence of record suggests that some 
of the symptoms reportedly manifested in the veteran are more 
likely attributable to other diseases.  For instance, his 
apparent sensory loss has been attributed to his diabetic 
peripheral neuropathy, while his claimed headaches have been 
attributed to his cervical spine disease.  Additionally, the 
claimed dizziness has been implied to possibly be a 
subjective side effect of a medication, while his claimed 
memory loss has been deemed by VA to be part of his service-
connected depression.

The Board thus finds that the preponderance of the evidence 
is against a finding that the veteran has developed 
ascertainable chronic residuals of his 1996 lacunar 
infarction so as to warrant a rating exceeding 10 percent 
since May 1997 at any time during the pendency of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 127 (1999) 
(essentially requiring that VA consider all the medical 
evidence produced throughout the entire appeal period and 
consider potential assignment of staged ratings).

Accordingly, the Board has no other recourse but to conclude 
that the criteria for a disability evaluation in excess of 10 
percent for residuals of lacunar infarction, since May 1, 
1997, are not met.  Also, because the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the 
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, there is no evidence that this case presents an 
exceptional or unusual disability picture, with related 
factors as marked interference with employment or frequent 
periods of hospitalization, which would warrant 
extraschedular consideration.  The evidence of record simply 
does not support a finding that this particular disability, 
in and of itself, causes marked interference with employment, 
or has created the need for frequent periods of 
hospitalization.  Accordingly, the Board has determined that 
it is not necessary to refer this case to the Under Secretary 
for Benefits, or the Director of VA's Compensation and 
Pension Service, for extraschedular consideration.  See 
38 C.F.R. § 3.321(b)(1).


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected residuals of a lacunar infarction, 
effective from May 1, 1997, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


